 



Exhibit 10.6
AMENDED AND RESTATED PLEDGE AGREEMENT
          THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) is made
and entered into as of December 28, 2007, between the Pledgors identified below
(individually referred to as a “Pledgor” and collectively as the “Pledgors”),
and HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD., a Cayman Islands
corporation, in its capacity as collateral and administrative agent (in such
capacity, together with its successors in such capacity, the “Agent”) for the
lenders (the “Lenders” and collectively with the Agent, the “Secured Parties”)
now or hereafter party to the Term Loan Agreement (as defined below).
Recitals:
          Agent, Lenders, Applica Incorporated, a Florida corporation
(“Applica”), Salton, Inc., a Delaware corporation (“Parent”), APN Holding
Company, Inc., a Delaware corporation and successor-by-merger to SFP Merger Sub,
Inc., a Delaware corporation (“APN”), Applica Consumer Products, Inc., a Florida
corporation (“ACP”), Applica Americas, Inc., a Delaware corporation (“Applica
Americas”), HP Delaware, Inc., a Delaware corporation (“HP Delaware”), HPG LLC,
a Delaware limited liability company (“HPG”), Applica Mexico Holdings, Inc., a
Delaware corporation (“Applica Mexico”), Sonex International Corporation, a
Delaware corporation (“Sonex”), Home Creations Direct, Ltd., a Delaware
corporation (“HCD”), Salton Holdings, Inc., a Delaware corporation (“SHI”),
Icebox, LLC, an Illinois limited liability company (“Icebox”), Toastmaster Inc.,
a Missouri corporation (“Toastmaster”), Family Products Inc., Delaware
corporation (“Family Products”), One:One Coffee LLC, a Delaware limited
liability company (“One Coffee”), and Salton Toastmaster Logistics LLC, a
Delaware limited liability company (“STL”; Applica, Parent, APN, ACP, Applica
Americas, HP Delaware, HPG, Applica Mexico, Sonex, HCD, SHI, Icebox,
Toastmaster, Family Products, One Coffee and STL being hereinafter referred to
individually as a “Borrower” and collectively as “Borrowers”), and certain other
entities are parties to a Term Loan Agreement dated as of December 28, 2007 (as
at any time amended, modified, restated renewed or extended, the “Term Loan
Agreement”), which amends and restates a certain Reimbursement and Senior
Secured Credit Agreement dated as of October 1, 2007 among certain of the
parties (as amended, restated, modified or supplemented prior to the date
hereof, the “Original Credit Agreement”). Pursuant to the Term Loan Agreement,
Lenders have agreed to make loans and other extensions of credit to or for the
benefit of Borrowers on the terms and subject to all of the conditions set forth
in the Term Loan Agreement. Capitalized terms used in these Recitals and
elsewhere in this Agreement, unless otherwise defined, shall have the meanings
ascribed to them in the Term Loan Agreement.
          Pursuant to a Pledge Agreement dated as of October 1, 2007 (as amended
restated, modified or supplemented prior to the date hereof, the “Existing
Pledge”), certain Pledgors pledged certain capital stock and equity interests to
Agent, for the benefit of Secured Parties, to secure the payment of all
liabilities and obligations of Parent to Agent and Lenders under the Original
Credit Agreement and related documents.

 



--------------------------------------------------------------------------------



 



          As a condition to their extension of any credit to Borrowers under the
Term Loan Agreement, Secured Parties have required that Parent and the other
Pledgors agree to amend and restate the Existing Pledge so that, as so amended
and restated, the Existing Pledge will read as hereinafter set forth. To induce
each of the Secured Parties to extend credit to Borrowers under the Term Loan
Agreement in accordance with the terms thereof (which extensions of credit inure
to the direct and indirect benefit of all Pledgors), Pledgors have agree to
execute and deliver this Agreement.
          Each Pledgor acknowledges that it will materially benefit from the
loans and advances to be made and the letters of credit to be issued under the
Term Loan Agreement.
Agreement:
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto agree as follows:
     1. Pledge and Grant of Security Interest.
          1.1 As collateral security for the payment and performance of all
debts, obligations or liabilities under the Guaranty and of all of the
Obligations under (and as defined in) the Term Loan Agreement (collectively, the
“Secured Obligations”), and subject to Section 10 hereof, each Pledgor hereby
pledges and collaterally assigns to the Agent for the benefit of Secured
Parties, and grants to the Agent, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in and to
the following:
               (a) (i) all of the issued and outstanding shares of common stock
now or hereafter owned by such Pledgor with respect to each of its Domestic
Subsidiaries and (ii) 65% of all issued and outstanding shares of stock of each
of such Pledgor’s current and future Direct Foreign Subsidiaries, all such
Domestic Subsidiaries and Direct Foreign Subsidiaries as of the date hereof (and
outstanding shares) being identified on Schedule I hereto (collectively referred
to as the “Pledged Interests”);
               (b) all cash, securities, dividends, rights, interests and other
property at any time and from time to time declared or distributed in respect of
or in exchange for any or all of the Pledged Interests; and
               (c) all other property hereafter delivered to the Agent in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such property and all cash, securities,
interest, dividends, rights, and other property at any time and from time to
time declared or distributed in respect of or in exchange for any or all of the
Pledged Interests.
All such Pledged Interests, certificates, instruments, cash, securities,
interest, dividends, rights and other property referred to in this Section 1 are
herein collectively referred to as the “Collateral.” All of the Pledged
Interests are owned by the respective Pledgors and represented by the stock
certificates listed on Schedule I hereto. There have been delivered

-2-



--------------------------------------------------------------------------------



 



to the Agent with respect to all the certificated Pledged Interests existing on
the date hereof, certificates evidencing such Pledged Interests, together with
undated stock powers or other transfer instruments duly executed in blank by the
Pledgor.
          1.2 The Pledgor agrees to deliver all the Collateral to the Agent at
such location as the Agent shall from time to time designate by written notice
pursuant to Section 19 hereof for its custody at all times until termination of
this Agreement, together with such instruments of assignment and transfer as
requested by the Agent.
          1.3 All advances, charges, costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred or paid by the Agent or any
Lender in exercising any right, power or remedy conferred by this Agreement, or
in the enforcement thereof, shall become a part of the Secured Obligations
secured hereunder and shall be paid to the Agent for the benefit of Secured
Parties by each Pledgor immediately upon demand therefor, with interest thereon
until paid in full at the Base Rate.
     2. Status of Pledged Interests.
          Each Pledgor hereby represents and warrants to the Secured Parties
that (a) all of the shares of the Pledged Interests are validly issued and
outstanding, fully paid and nonassessable and constitute (i) all the issued and
outstanding shares of voting stock of each Domestic Subsidiary, and (ii) 65% of
all of the issued and outstanding voting stock of the Direct Foreign
Subsidiaries, all as set forth on Schedule I hereto, (b) each Pledgor is the
registered and record and beneficial owner of its Pledged Interests, free and
clear of all Liens, charges, equities, encumbrances and restrictions on pledge
or transfer (other than the pledge hereunder and under the Loan Documents, the
pledge under the Additional Loan Documents and applicable restrictions pursuant
to federal and state securities laws), (c) such Pledgor has full corporate
power, legal right and lawful authority to execute this Agreement and to pledge,
assign and transfer its Pledged Interests in the manner and form hereof, and
(d) the pledge, assignment and delivery of its Pledged Interests to the Agent
for the benefit of Secured Parties pursuant to this Agreement creates a valid
and perfected first priority security interest in such Pledged Interests
(subject only to those Permitted Liens, if any, permitted under the Loan
Documents to have priority over Agent’s security interest), securing the payment
of the Secured Obligations, assuming continuous and uninterrupted possession
thereof by the Agent. Except as otherwise expressly provided herein or in the
Term Loan Agreement, none of the Pledged Interests (nor any interest therein or
thereto) shall be sold, transferred or assigned without the Agent’s prior
written consent, which may be withheld for any reason. Each Pledgor covenants
with the Agent for the benefit of the Secured Parties that it shall at all times
cause its Pledged Interests (other than the partnership interests) to be
represented by the certificates now and hereafter delivered to the Agent in
accordance with Section 1 hereof and that it shall cause each of its
Subsidiaries not to issue any capital stock, or securities convertible into
capital stock, at any time during the term of this Agreement other than to a
Borrower or Guarantor who shall immediately pledge such additional capital stock
to the Agent on substantially identical terms as are contained herein. Each
Pledgor hereby agrees not to enter into any agreement requiring that the

-3-



--------------------------------------------------------------------------------



 



voting rights associated with the Pledged Interests be exercised in any
particular manner nor grant any interest in or permit to exist any Lien, charge,
or encumbrance (other than Permitted Liens) or restriction with respect to the
Pledged Interests (other than applicable restrictions pursuant to federal and
state securities laws).
     3. Preservation and Protection of Collateral.
          3.1 No Secured Party shall be under any duty or liability with respect
to the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.
          3.2 Each Pledgor agrees to pay when due all taxes, charges, Liens and
assessments against the Collateral, unless being contested in good faith by
appropriate proceedings diligently conducted and against which adequate reserves
have been established in accordance with GAAP. Upon the failure of any Pledgor
to so pay or contest such taxes, charges, Liens or assessments, the Agent at its
option may pay or contest any of them (the Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments).
     4. Default.
          If any of the Secured Obligations are not paid as of the end of the
Business Day on which such Secured Obligations become due and payable and after
the expiration of all grace or cure periods, if any, and all extensions or
waivers, if any, and should such failure to pay continue, or should any other
Event of Default set forth in the Term Loan Agreement occur and be continuing,
or should any Pledgor fail otherwise to comply with the terms hereof (any of the
foregoing an “Event of Default”), the Agent is given full power and authority,
then or at any time thereafter, to sell, assign and deliver or collect the whole
or any part of the Collateral, or any substitute therefor or any addition
thereto, in one or more sales, with or without any previous demands or demand of
performance or, to the extent permitted by law, notice or advertisement, in such
order as the Agent may elect; and any such sale may be made either at public or
private sale at the Agent’s place of business or elsewhere, either for cash or
upon credit or for future delivery, at such price as the Agent may reasonably
deem fair; and the Agent may be the purchaser of any or all Collateral so sold
and hold the same thereafter in its own right free from any claim of a Pledgor
or right of redemption. Demands of performance, advertisements and presence of
property and sale and notice of sale are hereby waived to the extent permissible
by law. Any sale hereunder may be conducted by an auctioneer or any officer or
agent of the Agent. Pledgors recognize that the Agent may be unable to effect a
public sale of the Collateral by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
law, and may be otherwise delayed or adversely affected in effecting any sale by
reason of present or future restrictions thereon imposed by Governmental
Authorities, and that as a consequence of such prohibitions and restrictions the
Agent may be compelled (i) to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the stock for their own account, for investment and not with a view
to the distribution or resale thereof, (ii) to seek regulatory approval of

-4-



--------------------------------------------------------------------------------



 



any proposed sale or sales, or (iii) to limit the amount of Collateral sold to
any Person or group. Each Pledgor agrees and acknowledges that private sales so
made may be at prices and upon terms less favorable to Pledgors than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Agent has no obligation to delay the
sale of any of the Collateral for the period of time necessary to permit the
issuer of such Collateral to register or otherwise qualify them, even if such
issuer would agree to register or otherwise qualify such Collateral for public
sale under the Securities Act or applicable state law. Each Pledgor further
agrees, to the extent permitted by applicable law, that the use of private sales
made under the foregoing circumstances to dispose of the Collateral shall be
deemed to be dispositions in a commercially reasonable manner. Each Pledgor
hereby acknowledges that a ready market may not exist for the Pledged Interests
if such Pledged Interests is not traded on a national securities exchange or
quoted on an automated quotation system and in such event the Pledged Interests
may be sold for an amount less than a pro rata share of the fair market value of
the issuer’s assets minus its liabilities. In addition to the foregoing, the
Secured Parties may exercise such other rights and remedies as may be available
under the Loan Documents, at law (including, without limitation, the UCC) or in
equity.
     5. Proceeds of Sale.
          The proceeds of the sale of any of the Collateral and all sums
received or collected from or on account of such Collateral shall first be
applied to the payment of expenses incurred or paid by the Agent in connection
with any sale, transfer or delivery of the Collateral, then to the payment of
any other costs, charges, reasonable attorneys’ fees or expenses mentioned
herein, and then in accordance with Section 3.8 of the Term Loan Agreement. The
Agent shall, upon satisfaction in full of all such Secured Obligations
(including cash collateralization of all Letters of Credit) and termination of
the Commitments, promptly pay any balance to Pledgors.
     6. Presentments, Etc.
          The Agent shall not be under any duty or obligation whatsoever to make
or give any presentments, demands for performances, notices of nonperformance,
protests, notice of protest or notice of dishonor in connection with any
obligations or evidences of indebtedness held thereby as collateral, or in
connection with any obligations or evidences of indebtedness which constitute in
whole or in part the Secured Obligations.
     7. Attorney-in-Fact.
          Each Pledgor hereby appoints the Agent as such Pledgor’s
attorney-in-fact for the purposes of carrying out the provisions of this
Agreement and taking any action and executing any instrument which the Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest; provided that the Agent shall have
and may exercise rights under this power of attorney only upon the occurrence
and during the continuance of an Event of Default. Without limiting the
generality of the foregoing, upon the occurrence and during the

-5-



--------------------------------------------------------------------------------



 



continuance of an Event of Default, the Agent shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to such Pledgor representing any dividend, payment, or other
distribution payable or distributable in respect to the Collateral or any part
thereof and to give full discharge for the same.
     8. Absolute Rights and Obligations.
          All rights of the Agent and the other Secured Parties, and all
obligations of the Pledgors hereunder, shall be absolute and unconditional
irrespective of:
          8.1 any lack of validity or enforceability of the Term Loan Agreement,
the Guaranty, any other Loan Document or any other agreement or instrument
relating to any of the Secured Obligations;
          8.2 any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Term Loan Agreement, the Guaranty,
any other Loan Document or any other agreement or instrument relating to any of
the Secured Obligations;
          8.3 any exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to departure from the
Guaranty, any guaranty, or any other security for all or any of the Secured
Obligations; or
          8.4 any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor in respect of the Secured
Obligations or of this Agreement.
     9. Waivers by Pledgors.
          Each Pledgor waives (to the extent permitted by applicable law)
(a) any right to require any Secured Party or any other obligee of the Secured
Obligations to (i) proceed against the Borrower, any Guarantor or any other
Person, (ii) proceed against or exhaust any Collateral as defined in the Term
Loan Agreement, or (iii) pursue any other remedy in its power and (b) any
defense arising by reason of any disability or other defense of the Borrower,
any Guarantor or any other Person, or by reason of the cessation from any cause
whatsoever of the liability of the Borrower, any Guarantor or any other Person.
Until termination of this Agreement, no Pledgor shall have any right of
subrogation, and each Pledgor waives any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and waives (to the extent permitted by
applicable law) any benefit of and any right to participate in any collateral or
security whatsoever now or hereafter held by the Agent for the benefit of the
Secured Parties. Each Pledgor authorizes any Secured Party and any other obligee
of the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting such Pledgor’s liability hereunder or under
the Loan Documents from time to time to (i) take

-6-



--------------------------------------------------------------------------------



 



and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (ii) apply such Collateral or other security and direct the
order or manner of sale thereof as the Agent may determine in accordance with
the Term Loan Agreement.
          The Agent may at any time deliver (without representation, recourse or
warranty) the Collateral or any part thereof to a Pledgor free and clear of all
Liens and the receipt thereof by such Pledgor shall be a complete and full
acquittance for the Collateral so delivered, and the Secured Parties shall
thereafter be discharged from any liability or responsibility therefor.
     10. Dividends and Voting Rights.
          10.1 All dividends and other distributions with respect to any of the
Pledged Interests shall be subject to the pledge hereunder except, during any
period that no Event of Default exists, for dividends, if any, permitted to be
retained by a Pledgor under the Term Loan Agreement. So long as no Event of
Default shall have occurred and be continuing, any such dividends may be
retained by such Pledgor free from any Liens hereunder to the extent permitted
by the Term Loan Agreement. Following the occurrence and during the continuance
of any Event of Default, all dividends shall be promptly delivered to the Agent
(together with stock powers or instruments of assignment duly executed in blank
affixed to any capital stock or other negotiable document or instrument so
distributed) to be held, released or disposed of by it hereunder or, at the
option of the Agent, to be applied to the Secured Obligations hereby secured as
they become due.
          10.2 So long as no Event of Default shall have occurred and be
continuing, the registration of the Collateral in the name of a Pledgor shall
not be changed and such Pledgor shall be entitled to exercise all voting and
other rights and powers pertaining to the Collateral for all purposes not
inconsistent with the terms hereof.
          10.3 Upon the occurrence and during the continuance of any Event of
Default, at the option of the Agent, all rights of each Pledgor to receive and
retain dividends upon the Collateral shall cease and shall thereupon be vested
in the Agent for the benefit of the Lenders.
          10.4 Upon the occurrence and during the continuance of an Event of
Default, at the option of the Agent, all rights of each Pledgor to exercise the
voting or consensual rights and powers which it is otherwise authorized to
exercise shall cease and the Agent may thereupon (but shall not be obligated to)
cause such Collateral to be registered in the name of the Agent or its nominee
or agent for the benefit of Secured Parties and exercise such voting or
consensual rights and powers as appertain to ownership of such Collateral, and
to that end each Pledgor hereby appoints the Agent as its proxy, with full power
of substitution, to vote and exercise all other rights as a shareholder with
respect to such Pledged Interests hereunder upon the occurrence and during the
continuance of an Event of Default, which proxy is coupled with an interest

-7-



--------------------------------------------------------------------------------



 



and is irrevocable prior to termination of this Agreement, and each Pledgor
hereby agrees to provide such further proxies as the Agent may request;
provided, however, that the Agent in its discretion may from time to time
refrain from exercising, and shall not be obligated to exercise, any such voting
or consensual rights or such proxy.
     11. Power of Sale.
          Until termination of this Agreement, the power of sale and other
rights, powers and remedies granted to the Agent for the benefit of Secured
Parties hereunder shall continue to exist and may be exercised by the Agent at
any time and from time to time, upon the occurrence and during the continuance
of an Event of Default, irrespective of the fact that any Secured Obligations or
any part thereof may have become barred by any statute of limitations or that
the liability of a Pledgor may have ceased.
     12. Other Rights.
          The rights, powers and remedies given to the Agent for the benefit of
Secured Parties by this Agreement shall be in addition to all rights, powers and
remedies given to any Secured Party by virtue of any statute or rule of law. Any
forbearance or failure or delay by the Agent in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and every right,
power and remedy of the Secured Parties shall continue in full force and effect
until such right, power or remedy is specifically waived by the Required Lenders
by an instrument in writing.
     13. Further Assurances.
          Each Pledgor agrees at its own expense to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
financing statements, agreements and instruments, as the Agent may at any time
reasonably request in connection with the administration or enforcement of this
Agreement or related to the Collateral or any part thereof or in order better to
assure and confirm unto the Agent its rights, powers and remedies for the
benefit of Secured Parties hereunder. Each Pledgor hereby consents and agrees
that the issuers of or obligors in respect of the Collateral shall be entitled
to accept the provisions hereof as conclusive evidence of the right of the
Agent, on behalf of Secured Parties, to exercise its rights hereunder with
respect to the Collateral, notwithstanding any other notice or direction to the
contrary heretofore or hereafter given by such Pledgor or any other Person to
any of such issuers or obligors.
     14. Binding Agreement; Assignment.
          This Agreement, and the terms, covenants and conditions hereof, shall
be binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Agreement or any interest herein or in the Collateral, or any part
thereof, or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof,

-8-



--------------------------------------------------------------------------------



 



or any cash or property held by the Agent as Collateral under this Agreement.
All references herein to a Secured Party shall include any successor of such
party, including, without limitation, any obligees from time to time of the
Secured Obligations.
     15. Severability.
          In case any security interest or other right or Lien of any Secured
Party or any provision hereof shall be held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other Lien, security interest or other right granted hereby or provision
hereof.
     16. Counterparts.
          This Agreement may be executed in any number of counterparts and all
the counterparts taken together shall be deemed to constitute one and the same
instrument.
     17. Termination.
          This Agreement and all Liens granted by the Pledgors hereunder shall
terminate without delivery of any instrument or performance of any act by any
party on the date that all of the Secured Obligations have been paid in full and
the Term Loan Agreement and all Commitments thereunder have terminated. Upon
such termination of this Agreement, the Agent shall, at the sole expense of the
Pledgors, promptly deliver to each Pledgor the certificates evidencing their
respective shares of Pledged Interests (and any other property received as a
dividend or distribution or otherwise in respect of such Pledged Interests),
together with any cash then constituting the Collateral, not then sold or
otherwise disposed of in accordance with the provisions hereof and take such
further actions as may be necessary to effect the same. Upon the written request
and at the sole expense of a Pledgor, [Agent shall release] such Pledgor from
its obligations hereunder in the event that all of the Pledged Interests pledged
by such Pledgor hereunder have been sold, transferred, or otherwise disposed of
to a person other than another Loan Party pursuant to a transaction permitted by
the Term Loan Agreement. Notwithstanding any termination of this Agreement, all
of the indemnification provisions of this Agreement and the other Loan Documents
shall survive and continue in full force and effect. Further, notwithstanding
the release of any Loan Party from this Agreement, unless otherwise agreed to by
Agent in writing, all of the indemnification provisions of this Agreement and
the other Loan Documents shall survive and continue in full force and effect
with respect to such Loan Party.
     18. Indemnification.
          Each Pledgor hereby covenants and agrees to pay, indemnify, and hold
the Agent and each Lender harmless from and against any and all other
out-of-pocket liabilities, costs, expenses or disbursements of any kind or
nature whatsoever arising in connection with any claim or litigation by any
Person resulting from the execution, delivery, enforcement, performance and
administration of this Agreement or the Loan

-9-



--------------------------------------------------------------------------------



 



Documents, or the transactions contemplated hereby or thereby, or in any respect
relating to the Collateral or any transaction pursuant to which such Pledgor has
incurred any Secured Obligation (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, however, that the Pledgors shall have no
obligation hereunder to a Secured Party with respect to Indemnified Liabilities
arising from the willful misconduct or gross negligence of such Secured Party.
The agreements in this subsection shall survive termination of this Agreement.
     19. Notices.
          All notices shall be sent in the manner and to the addresses specified
in the Term Loan Agreement and shall be deemed to have been received and be
effective as and when specified in the Term Loan Agreement.
     20. Governing Law; Waivers.
               (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
               (b) EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND
CONSENTS THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY
STATE OR FEDERAL COURT SITTING IN THE STATES OF NEW YORK, FLORIDA OR GEORGIA,
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.
               (c) EACH PARTY AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO THE ADDRESS OF SUCH PARTY SPECIFIED IN SECTION 19 HEREOF OR
BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT
IN THE STATES OF NEW YORK, FLORIDA OR GEORGIA.
               (d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL
PRECLUDE ANY PARTY FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY
PLACE WHERE ANY OTHER PARTY OR ANY OF SUCH PARTY’S PROPERTY

-10-



--------------------------------------------------------------------------------



 



OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE
LAWS OF ANY SUCH JURISDICTION, EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH
SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE TO IT.
               (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
OR REMEDIES UNDER OR RELATED TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND EACH PARTY HEREBY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY HAVE THAT EACH ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     21. Amendment and Restatement.
          This Agreement amends and restates the Existing Stock Pledge and is
not intended to create or result in a novation or accord and satisfaction. The
terms of the Existing Stock Pledge, together with all rights, duties, remedies
and covenants thereunder and the grant of each security interest thereunder,
shall continue in full force and effect in this Agreement, which shall
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof. This Agreement is intended to confirm and continue the
security interests granted pursuant to the Existing Stock Pledge in the
“Collateral” described therein, all of which security interests shall continue
in full force and effect pursuant to this Agreement, and this Agreement is not
intended to grant a new security interest in any Collateral with respect to
which a security interest was previously granted by Pledgors pursuant to the
Existing Stock Pledge.
     22. Additional Shares and Interests.
          If a Pledgor shall acquire or hold (a) any additional shares of
capital stock of, or other partnership, ownership or equity interest in, any
Person listed on Schedule I hereto or (b) any shares of capital stock of, or any
other partnership, ownership or equity interest in, any Subsidiary not listed on
Schedule I hereto, which stock or partnership or other ownership or equity
interests are required to be subject to a Pledge Agreement pursuant to the terms
of Section 7.24 of the Term Loan Agreement (any such shares or other ownership
or equity interests described in clauses (a) or (b) above being referred to
herein as the “Additional Interests”), the Pledgor shall deliver to the Agent
for the benefit of the Secured Parties (i) a revised Schedule I hereto
reflecting the ownership and pledge of such Additional Interests and (ii) a
Pledge Agreement Supplement in the form of Exhibit A hereto with respect to such
Additional Interests duly completed and signed by

-11-



--------------------------------------------------------------------------------



 



the Pledgor. The Pledgor shall comply with the requirements of this Section 22
concurrently with the acquisition of any such Additional Interests in the case
of shares and other ownership or equity interests described in clause (a) above,
and within the applicable time periods specified in the Term Loan Agreement with
respect to shares and other partnership, ownership or equity interests described
in clause (b) above.
     23. Delivery of Pledged Interests and Additional Interests; Additional Debt
Intercreditor Agreement.
          Notwithstanding anything to the contrary set forth herein, to the
extent that Agent’s security interest in the Pledged Interests (or any
Additional Interests) pledged hereunder is perfected in favor of, or for the
benefit of, Agent by the delivery of any such Collateral to another Person
pursuant to Section 10 of the Additional Debt Intercreditor Agreement, then for
so long as such perfection is maintained thereunder, and such Additional Debt
Intercreditor Agreement remains in effect, no separate delivery to Agent of the
Pledged Interests (or Additional Interests) shall be required hereunder. In
addition to the foregoing, all terms, conditions and provisions of this
Agreement shall be subject to the Additional Debt Intercreditor Agreement, so
long as the Additional Debt Intercreditor Agreement remains in effect, and in
the event that any of the terms or provisions of this Agreement conflict with
the terms or provisions of the Additional Debt Intercreditor Agreement, (and at
such time the Additional Debt Intercreditor Agreement remains in effect), then
the terms and provisions of the Additional Debt Intercreditor Agreement shall
control pursuant to Section 21 of the Additional Debt Intercreditor Agreement.
     24. ULC Limitation. Notwithstanding any provisions to the contrary
contained in this Agreement, the Term Loan Agreement or any other document or
agreement among all or some of the parties hereto, HP Delaware is as of the date
of this Agreement the sole registered and beneficial owner of all Pledged ULC
Shares more particularly described in Schedule 1 to this Agreement and will
remain so until such time as such Pledged ULC Shares are fully and effectively
transferred into the name of the Agent or any other person on the books and
records of such ULC. Nothing in this Agreement, the Term Loan Agreement or any
other document or agreement delivered among all or some of the parties hereto is
intended to or shall constitute the Agent or any person other than a Pledgor to
be a member or shareholder of any ULC until such time as written notice is given
to the applicable Pledgor and all further steps are taken so as to register the
Agent or other person as holder of the Pledged ULC Shares. The granting of the
pledge and security interest pursuant to this Agreement does not make the Agent
a successor to any Pledgor as a member or shareholder of any ULC, and neither
the Agent, any other Secured Party nor any of their respective successors or
assigns hereunder shall be deemed to become a member or shareholder of any ULC
by accepting this Agreement or exercising any right granted herein unless and
until such time, if any, when the Agent or any successor or assign expressly
becomes a registered member or shareholder of any ULC. Each Pledgor with respect
to Pledged ULC Shares shall be entitled to receive and retain for its own
account any dividends or other distributions if any, in respect of such Pledged
ULC Shares, and shall have the right to vote such Pledged ULC Shares and to
control the direction, management and policies of the ULC issuing such Pledged
ULC

-12-



--------------------------------------------------------------------------------



 



Shares to the same extent as such Pledgor would if such Pledged ULC Shares were
not pledged to the Agent or to any other person pursuant hereto. To the extent
any provision hereof or thereof would have the effect of constituting the Agent
or any other Secured Party to be a member or shareholder of any ULC prior to
such time, such provision shall be severed herefrom and ineffective with respect
to the relevant Pledged ULC Shares without otherwise invalidating or rendering
unenforceable this Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to Collateral other than Pledged ULC Shares.
Notwithstanding anything herein to the contrary (except to the extent, if any,
that the Agent or any other Secured Party or any of their successors or assigns
hereafter expressly becomes a registered member or shareholder of any ULC),
neither the Agent nor any other Secured Party nor any of their respective
successors or assigns shall be deemed to have assumed or otherwise become liable
for any debts or obligations of any ULC. Except upon the exercise by the Agent
or any other Secured Party or other persons of rights to sell or otherwise
dispose of Pledged ULC Shares or other remedies following the occurrence and
during the continuance of an Event of Default, each Pledgor shall not cause or
permit, or enable any ULC in which it holds Pledged ULC Shares to cause or
permit, the Agent or other Secured Party to: (a) be registered as member or
shareholder of such ULC; (b) have any notation entered in its favour in the
share register of such ULC; (c) be held out as member or shareholder of such
ULC; (d) receive, directly or indirectly, any dividends, property or other
distributions from such ULC by reason of the Agent or such Secured Party or
other person holding a security interest in the Pledged ULC Shares; or (e) act
as a member or shareholder of such ULC, or exercise any rights of a member or
shareholder of such ULC, including the right to attend a meeting of such ULC or
vote the shares of such ULC. For purposes of this Section 24, the term “ULC”
shall mean any unlimited liability company or unlimited liability corporation
existing under the laws of any province or territory of Canada and any successor
to any such unlimited liability company or unlimited liability corporation, and
the term “Pledged ULC Shares” shall mean the Pledged Interests which are shares
in the capital stock of a ULC.

-13-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement on
the day and year first written above.

            PLEDGORS:

SALTON, INC.,
a Delaware corporation
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        APPLICA INCORPORATED,
a Florida corporation
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        APPLICA CONSUMER PRODUCTS, INC.,
a Florida corporation
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        HP DELAWARE, INC.,
a Delaware corporation
      By:   /s/ Lisa R. Carstarphen        Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        HPG LLC, a Delaware limited liability
company
      By:   /s/ Lisa R. Carstarphen        Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary   

(Signatures continue on following page)   

-14-



--------------------------------------------------------------------------------



 



         

            APN HOLDING COMPANY
a Delaware corporation
(and successor-by-merger to SFP Merger Sub, Inc.)
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        APPLICA MEXICO HOLDINGS, INC.
a Delaware corporation
      By:   /s/ Lisa R. Carstarphen        Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        TOASTMASTER INC.,
a Missouri corporation
      By:   /s/ Lisa R. Carstarphen        Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        SALTON HOLDINGS, INC.
a Delaware corporation
      By:   /s/ Lisa R. Carstarphen        Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        HOME CREATIONS DIRECT LTD.
a Delaware corporation
      By:   /s/ Lisa R. Carstarphen        Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary     

-15-



--------------------------------------------------------------------------------



 



            AGENT:

HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD., as Agent for the Secured Parties
      By:   /s/ William R. Lucas, Jr.        Name:   William R. Lucas, Jr.     
  Title:   Executive Vice President-General
Counsel & Secretary     

-16-



--------------------------------------------------------------------------------



 



EXHIBIT A
PLEDGE AGREEMENT SUPPLEMENT
          THIS PLEDGE AGREEMENT SUPPLEMENT (this “ Supplement”), dated as of
______, 20__ is made by and between _____________________, _____________________
(the “Pledgor”), and HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD., a Cayman
Island corporation, as agent (the “Agent”) for each of the lenders (the
“Lenders” and together with the Agent, the “Secured Parties”) now or hereafter
party to the Term Loan Agreement dated as of December ___, 2007, among such
Lenders, the Agent, Applica Incorporated and certain of its affiliates (as at
any time amended, restated, modified or supplemented, the “ Term Loan
Agreement”). All capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned thereto in the Pledge Agreement (as
defined below).
          WHEREAS, the Pledgor is required under the terms of the Term Loan
Agreement and that certain Amended and Restated Stock Pledge Agreement dated as
of December ___, 2007, by the Pledgor and certain affiliates of the Pledgor in
favor of the Agent for the benefit of the Secured Parties (as at any time
amended, restated, modified or supplemented the “Pledge Agreement”) to cause
certain shares of capital stock or other equity or ownership interests held by
it and listed on Annex A to this Supplement (the “Additional Interests”) to
become subject to the Pledge Agreement; and
          WHEREAS, a material part of the consideration given in connection with
and as an inducement to the execution and delivery of the Term Loan Agreement by
the Secured Parties was the obligation of the Pledgor to pledge to the Agent for
the benefit of the Secured Parties the Additional Interests, whether then owned
and not required to be subject to a pledge or subsequently acquired or created;
and
          WHEREAS, the Secured Parties have required the Pledgor to pledge to
the Agent for the benefit of the Secured Parties all of the Additional Interests
in accordance with the terms of the Term Loan Agreement and the Pledge
Agreement;
          NOW, THEREFORE, the Pledgor hereby agrees as follows with the Agent,
for the benefit of the Secured Parties:
          1. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Agent for the benefit of the Secured Parties, and grants to the Agent for
the benefit of the Secured Parties a first priority lien and security interest
in, the Additional Interests and all of the following (subject only to those
Permitted Liens, if any, permitted under the Loan Documents to have priority
over Agent’s security interest):

  (1)   all cash, securities, dividends, rights, and other property at any time
and from time to time declared or distributed in respect of or

 



--------------------------------------------------------------------------------



 



      in exchange for any or all of the Additional Interests, other than cash
dividends or other distributions permitted to be retained by the Pledgor under
Section 10 of the Pledge Agreement;     (2)   all other property hereafter
delivered to the Agent in substitution for or in addition to any of the
foregoing, all certificates and instruments representing or evidencing such
property and all cash, securities, interest, dividends, rights, and other
property at any time and from time to time declared or distributed in respect of
or in exchange for any or all of the Additional Interests; and     (3)   all
proceeds of any of the foregoing.

          2. The Pledgor hereby acknowledges, agrees and confirms that, by its
execution of this Supplement, the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement. Each of the
representations and warranties with respect to Pledged Interests contained in
the Pledge Agreement is hereby made by the Pledgor with respect to the
Additional Interests. A revised Schedule I to the Pledge Agreement reflecting
the Additional Interests and all other Pledged Interests, together with stock
certificates representing the Additional Interests with undated stock powers
duly executed in blank by the Pledgor, or, if applicable, registrar’s pledge
certificates, have been delivered herewith to the Agent.
          IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly
executed by its authorized officer as of the day and year first above written.

                        By:           Name:           Title:        

Acknowledged and accepted:
HARBINGER CAPITAL PARTNERS
MASTER FUND I, LTD.,
as Agent for the Lenders

                By:           Name:           Title:          

2